Citation Nr: 1511542	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  09-05 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disability as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In November 2012, the Board remanded this matter to the RO for additional development.  That development completed, it has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The Veteran's current right shoulder disability was proximately caused by his service-connected for ischemic heart disease (coronary artery disease status post myocardial infarction and coronary artery bypass surgery.  


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014)


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection can also be established on a "secondary" theory of entitlement.  See 38 U.S.C.A. § 3.310.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection for ischemic heart disease (coronary artery disease status post myocardial infarction and coronary artery bypass surgery) was established in a November 2011 rating decision.  Grand Strand Regional Medical Center records document that the Veteran underwent coronary artery bypass grafting in June 2007.  Records of treatment by "E.B.," M.D. document that in November 2007 the Veteran reported right arm pain getting worse since the bypass surgery.  Diagnosis at that time was possible sprain of the right shoulder during surgery.  

VA provided a relevant and adequate examination with regard to the right shoulder disability claim in November 2012.  The examiner listed two diagnoses for the right shoulder disability - adhesive capsulitis and non-traumatic rupture of the biceps tendon.  She explained that the Veteran had quadruple heart bypass surgery for his service connected coronary artery disease in June 2007.  She provided the following nexus opinion:  

It was only 2 weeks later that he developed what he calls "a frozen right shoulder" but medically is known as adhesive capsulitis.  This condition has been attributed to prolonged extension of extremities when they are strapped down during long surgeries.  It seems more than coincidental that his symptoms of the right shoulder began only 2 weeks after the heart surgery.  Three months after the heart surgery he noticed the problem with the right biceps but did not seek medical attention since this was not his dominant extremity.  He is left handed.  This condition has not been diagnosed previous to today, but it is my opinion the abnormal finding of the right biceps is due to non-traumatic rupture of the tendon of the long head of the biceps muscle.  This may be unrelated finding to the adhesive capsulitis, but it is my recommendation if this condition is considered for service connection, the Veteran should have the appropriate imaging study (CT scan or MRI) and be examined by an orthopedist.  

This opinion is a sufficient basis to find that that the Veteran has a right shoulder disability that was caused by surgical treatment for his service-connected ischemic heart disease and therefore proximately caused by that service-connected condition.  Although the examiner speculated that the biceps tendon rupture may be unrelated to the capsulitis, the rest of the opinion indicated that the concern was more one of a need for confirmation of the additional diagnosis.  

Given her remarks regarding onset of symptoms and her probability comment, the Board finds the opinion sufficient to determine that if the biceps tendon rupture is confirmed, it is merely part of his claimed shoulder disability for which service connection is warranted.  Any other conclusion would be speculative and unfavorable to the Veteran.  

A reasonable reading of the examiner's opinion is that because the Veteran did not have shoulder symptoms prior to the surgery but did have right shoulder symptoms shortly after the surgery, whatever the diagnosis, his disability resulting in shoulder pain was caused by treatment for his service-connected ischemic heart disease.  

As the proximate cause of the Veteran's right shoulder disability is his service-connected coronary artery disease, the appeal must be granted.  Because the Board grants the appeal in full, any failure on VA's part to meet its duties to notify and assist the Veteran in substantiating his claim is harmless error and further discussion is unnecessary.  



ORDER

Service connection for a right shoulder disability is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


